DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
	Response to Arguments
Applicant’s arguments, see page 6-8, filed 5/5/2022 with respect to 35 USC §103 rejection of claims 1,3,5,7, 9,11,13-20have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited references do not teach amended claim limitations. Applicant argues paragraph [0091], [0181-0182] of previously cited Maccioci refers to user may move his/her arm and hands in a manner to interact with object. Applicant argues Maccioci is silent to second coordinate system comprising a face orientation of user. Applicant argues Maccioci only mentions user’s gesture such as sweeping arm, closing fingers or punching virtual object and fails to discloses face orientation of the user. In response, examiner points to paragraph [0134] of Maccioci which discloses head mount device receives user position information including users location within a room and orientation of user’s head. By discloses position information and user head orientation, Maccioci teaches determining where in the room the user is and where they are looking. Therefore, Maccioci does in fact disclose face orientation of user. 

Applicant also argues Maccioci mentions interact with object in order to close it or remove from display but is silent to second object is set to follow face orientation of the user. Applicant argues Maccioci does not associated object with face orientation of the user. In response, examiner points to paragraph [0078] of Maccioci which discloses virtual object may be displayed in free space or anchored to a selected three-dimensional position in space. Maccioci there discloses virtual object can either be displayed anywhere in face space, similar to element J21 in Figure 19 of application, or may be anchored to a specific location in the room such as a corner point. Maccioci therefore teaches both virtual objects may be locked to an anchor point to can be displayed in free space. 

Applicant argues Maccioci refers to recognizing gesture and generating a prompt and argues gesture and prompt are not interruption process. Applicant argues Maccioci does not teach interruption process is trigged by a notification. In response, examiner points to paragraph [0105] and surrounding paragraphs which discloses head mounted display may transmit messages between each HMD. Maccioci discloses of transmission of messages discloses argued claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,5,7,9,11,13-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciocci (US 20120249741 A1) in view of Richter et al (US 20210208688 A1)

Regarding claim 1, Maciocci discloses an information processing apparatus ([0067], head mounted device) comprising: 
a processor ([0067] device's processor) configured to 
display, in a virtual space recognized by a user ([0070] the head mounted display provides a virtual or augmented reality experience), a first object ([0069], first anchor surface) at a position corresponding to a first coordinate system that is independent of the user's head movement ([0161], he head mounted devices to determine locations of structures within the room within a convenient coordinate system), 
wherein the second coordinate system comprising a face orientation of the user ([0134] receiving user position data such as the coordinates of a user's location, information related to the user's position within a room (e.g., distances from various surfaces), and information related to an orientation of the user's head)
display, in the virtual space, a second object ([0069], The virtual object 14 may be any virtual object 14, including, for example, text, graphics, images and 3D shapes) 
change the first object to the second object in response to an operation performed by the user ([0069] head mounted device 10 may receive a first user input indicating a first anchor surface) on the first object ([0066], render a virtual object 14 displayed on an anchored surface 16 in order to provide an augmented reality experience) wherein
the operation is an operation using a gaze of the user ([0069] This input may be any of a variety of user inputs such as a focused gaze)  and 
the processor is configured to, in a case where a direction of the gaze a position at which the first object is displayed have a predetermined first relationship, change the first object to the second object ([0068] this process may be accomplished continuously so that each head mounted device can triangulate its own position and angle of view as it moves in space by constantly referencing the shifts in the topography of scanned three-dimensional (3D) environment, thus performing Simultaneous Location and Mapping (SLAM) operations. [0069] The first anchor surface 16 may correspond to a first surface located in the image obtained by the camera of the head mounted device)
wherein the second object us set to follow the face orientation of the user ([0078] the user may view the displayed virtual object 14 in free space with the virtual object 14 anchored to a selected three-dimensional position in free space ,  the display may display a prompt for the user to input a place or coordinates at which the system should display the virtual object 14 as free floating)
the predetermined first relationship is satisfied when the direction of the gaze and the position at which the first object is displayed overlap for more than a predetermined amount of time ([0069] a focused gaze by the user recognized as an image that remains relatively still for a predetermined period of time, or other recognizable input)
wherein the processor is configured to 
suspend displaying of the second object at a position which does not fit in the users field of view corresponding to the second coordinate system in the virtual space when a predetermined second condition is satisfied ([0087] the virtual object 14a will no longer appear within the head mounted device screen if the first user looks away from the anchor surface), and 
resume the suspended displaying of the second object to fit in the user’s field of view when a predetermined third condition is satisfied ([0087] If the first user looks to the left, to the right or rearward, the virtual object 14a will not travel within the field of view of the head mounted device 10a, and instead will remain displayed on the desktop surface 16 anchored in place.), 
wherein the predetermined second condition is satisfied in response to an interruption process, wherein the interruption process is trigged by a notification and the predetermined third condition is satisfied when the interruption process is completed ([0105] user's head mounted device may transmit a message to the other user's head mounted device indicating a preferred placement of the new asset or object in a manner that is relative to an existing asset or virtual object already displayed on a previously selected anchor surface)


Richter discloses display, in the virtual space, a second object ([0073], the plurality of object in the SR volumetric environment 500 include a plurality of virtual objects, such as a plurality of first SR group representations 541A-541D.) at a position corresponding to a second coordinate system that is dependent on the user's head movement ([0077], the text group representation 541D has moved from its initial location (as shown in FIG. 5B) to a location on top of the table)

Maciocci and Richter are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the head mounted display and anchor surface of Maciocci to include display, in the virtual space, a second object at a position corresponding to a second coordinate system that is dependent on the user's head movement as described by Richter. 

 The motivation for doing so would have been for moving an object in an SR user interface (Richter, [0033]).

Therefore, it would have been obvious to combine Maciocci and Richter to obtain the invention as specified in claim 1.

Regarding claim 3, Maciocci discloses wherein the processor is configured to change a display form of the second object in a case where a direction of a gaze of the user on the second object and a position at which the second object is displayed have a predetermined second relationship ([0222], The processor may determine whether to select a new user based on an input or based on a decision rules engine that may collaborate based on one or more predefined relationship rules)

Regarding claim 5, Maciocci discloses wherein the processor is configured to, in a case where a number of the second objects is greater than or equal to a predetermined threshold, display the second objects according to a rule different from a rule in a case where the number is less than the threshold ([0246] the device 2501 may compare the age of the scanned data to a threshold value and may make a determination whether to scan the entire area).

Regarding claim 7, Maciocci discloses wherein the processor is configured to, in a case where a number of the second objects is greater than or equal to a predetermined threshold, display the second objects according to a rule different from a rule in a case where the number is less than the threshold ([0246] the device 2501 may compare the age of the scanned data to a threshold value and may make a determination whether to scan the entire area).

Regarding claim 9, Maciocci discloses wherein the processor is configured to arrange and display the second objects so as not to overlap each other in a case where the number of the second objects is less than the threshold ([0349] adjusting a display of the virtual object may include identifying a portion of the virtual object that overlaps the recognized body part), and 
arrange and display the second objects so as to overlap each other in a case where the number of the second objects is greater than or equal to the threshold ([0349] adjusting a display of the virtual object may include identifying a portion of the virtual object that overlaps the recognized body part, and superimposing the virtual object on the recognized body part such that the identified portion of the virtual object appears to occlude the recognized body part).

Regarding claim 11, Maciocci discloses wherein the processor is configured to arrange and display the second objects so as not to overlap each other in a case where the number of the second objects is less than the threshold ([0349] adjusting a display of the virtual object may include identifying a portion of the virtual object that overlaps the recognized body part), and 
arrange and display the second objects so as to overlap each other in a case where the number of the second objects is greater than or equal to the threshold ([0349] adjusting a display of the virtual object may include identifying a portion of the virtual object that overlaps the recognized body part, and superimposing the virtual object on the recognized body part such that the identified portion of the virtual object appears to occlude the recognized body part).

Regarding claim 13, Maciocci discloses wherein the processor is configured to change a size of the second objects according to a number of the second objects, and display the second objects ([0076] modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface)

Regarding claim 14, Maciocci discloses wherein the processor is configured to change a size of the second objects according to a number of the second objects, and display the second objects ([0076] modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface)

Regarding claim 15, Maciocci discloses wherein the processor is configured to display each of the second objects to be smaller as the number of the second objects increases.

Richter discloses wherein the processor is configured to display each of the second objects to be smaller as the number of the second objects increases ([0115] the other SR group representations are displayed in the same manner or a different manner (e.g., smaller, further away, grayed out, more transparent, etc.) to focus the user's attention on the second SR group representations that replaced the particular first SR group representation.)

Maciocci and Richter are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the head mounted display and anchor surface of Maciocci to include wherein the processor is configured to display each of the second objects to be smaller as the number of the second objects increases as described by Richter. 

 The motivation for doing so would have been for moving an object in an SR user interface (Richter, [0033]).

Therefore, it would have been obvious to combine Maciocci and Richter to obtain the invention as specified in claim 15.

Regarding claim 16, Maciocci discloses wherein the operation is an operation of changing content of the first object ([0069] When the user elects to display the virtual object 14 anchored to a designated anchor surface).

Regarding claim 17, Maciocci discloses wherein the processor is configured to change the second object to the first object when a predetermined first condition is satisfied ([0069] Such natural interactions with virtual objects and digital assets may include gesture controls, touch manipulations, highlighting of touched portions of the virtual object).

Regarding claim 19, Maciocci discloses the processor is configured to suspend the displaying of the second object in response to a command to execute a second process that takes precedence over a first process being executed, and resume the suspended displaying of the second object in response to completion of the second process ([0091] second user 10b may execute gestures that attempt to pull or push the virtual object 14b and this pulling or pushing can be interpreted as an input command)

Regarding claim 20, Maciocci discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
displaying, in a virtual space recognized by a user ([0070] the head mounted display provides a virtual or augmented reality experience), a first object ([0069], first anchor surface) at a position corresponding to a first coordinate system that is independent of the user's head movement ([0161], he head mounted devices to determine locations of structures within the room within a convenient coordinate system); 
wherein the second coordinate system comprising a face orientation of the user ([0134] receiving user position data such as the coordinates of a user's location, information related to the user's position within a room (e.g., distances from various surfaces), and information related to an orientation of the user's head)
displaying, in the virtual space, a second object ([0069], The virtual object 14 may be any virtual object 14, including, for example, text, graphics, images and 3D shapes) 
 changing the first object to the second object in response to an operation performed by the user ([0069] head mounted device 10 may receive a first user input indicating a first anchor surface) on the first object ([0066], render a virtual object 14 displayed on an anchored surface 16 in order to provide an augmented reality experience) wherein
the operation is an operation using a gaze of the user ([0069] This input may be any of a variety of user inputs such as a focused gaze)  and 
the process comprising: 
in a case where a direction of the gaze a position at which the first object is displayed have a predetermined first relationship, changing the first object to the second object ([0068] this process may be accomplished continuously so that each head mounted device can triangulate its own position and angle of view as it moves in space by constantly referencing the shifts in the topography of scanned three-dimensional (3D) environment, thus performing Simultaneous Location and Mapping (SLAM) operations. [0069] The first anchor surface 16 may correspond to a first surface located in the image obtained by the camera of the head mounted device)
wherein the second object us set to follow the face orientation of the user ([0078] the user may view the displayed virtual object 14 in free space with the virtual object 14 anchored to a selected three-dimensional position in free space ,  the display may display a prompt for the user to input a place or coordinates at which the system should display the virtual object 14 as free floating)
the predetermined first relationship is satisfied when the direction of the gaze and the position at which the first object is displayed overlap for more than a predetermined amount of time ([0069] a focused gaze by the user recognized as an image that remains relatively still for a predetermined period of time, or other recognizable input)
wherein the process further comprising: 
suspending displaying of the second object at a position which does not fit in the users field of view corresponding to the second coordinate system in the virtual space when a predetermined second condition is satisfied ([0087] the virtual object 14a will no longer appear within the head mounted device screen if the first user looks away from the anchor surface), and 
resumeing the suspended displaying of the second object to fit in the user’s field of view when a predetermined third condition is satisfied ([0087] If the first user looks to the left, to the right or rearward, the virtual object 14a will not travel within the field of view of the head mounted device 10a, and instead will remain displayed on the desktop surface 16 anchored in place.), 
wherein the predetermined second condition is satisfied in response to an interruption process, wherein the interruption process is trigged by a notification and the predetermined third condition is satisfied when the interruption process is completed ([0105] user's head mounted device may transmit a message to the other user's head mounted device indicating a preferred placement of the new asset or object in a manner that is relative to an existing asset or virtual object already displayed on a previously selected anchor surface)

Richter discloses displaying, in the virtual space, a second object ([0073], the plurality of object in the SR volumetric environment 500 include a plurality of virtual objects, such as a plurality of first SR group representations 541A-541D.) at a position corresponding to a second coordinate system that is dependent on the user's head movement ([0077], the text group representation 541D has moved from its initial location (as shown in FIG. 5B) to a location on top of the table)

Maciocci and Richter are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify the head mounted display and anchor surface of Maciocci to include displaying, in the virtual space, a second object at a position corresponding to a second coordinate system that is dependent on the user's head movement as described by Richter. 

 The motivation for doing so would have been for moving an object in an SR user interface (Richter, [0033]).

Therefore, it would have been obvious to combine Maciocci and Richter to obtain the invention as specified in claim 20.


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619